Citation Nr: 0636481	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  04-14 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 0 percent for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from January 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
January 2004.  A statement of the case was issued in March 
2004, and a substantive appeal was received in April 2004.  

It appears to the Board that in a January 2004 notice of 
disagreement the veteran sought to reopen his claim for 
entitlement to service connection for a large knot behind his 
left ear.  This matter is hereby referred to the RO for 
appropriate action.  

Further, the veteran's representative filed a brief in 
October 2006 asking for separate ratings for the veteran's 
service-connected tinnitus in each ear.  The Board notes that 
the veteran's tinnitus is currently evaluated as 10 percent 
disabling, which is the maximum evaluation under VA rating 
criteria.  Although there is no legal basis for the 
assignment of separate 10 percent disability ratings for the 
veteran's tinnitus disability, this matter is also hereby 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A copy of an April 2004 private medical record from Marcia 
Rhee, M.D. was received by the Board in September 2004 after 
the issuance of the last statement of the case.  In a 
statement received in October 2006, the veteran's 
representative explicitly waived RO consideration of the 
evidence.  

It appears from the new evidence that the veteran was in the 
process of being scheduled for a private audiogram.  The 
report of any such audiogram would be relevant to the 
veteran's appeal.  Moreover, in view of the need to return 
the case to the RO to obtain any such additional evidence, it 
seems reasonable to schedule the veteran for a VA 
audiological examination to ascertain the current severity of 
his service-connected hearing loss.    

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
obtain copies of any private audiogram 
conducted as a result of the referral by 
Dr. Rhee.    
    
2.  The veteran should be afforded a VA 
audiological examination to ascertain the 
severity of his service-connected 
bilateral hearing loss.  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the expanded record, and 
readjudicate the claim.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



